Citation Nr: 0618400	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran testified at a Travel Board hearing in February 
2003 before a Veterans Law Judge (VLJ) other than the 
undersigned.  Transcripts of the Travel Board and RO hearing 
testimony are associated with the claims file.  An August 
2005 letter informed the veteran that the VLJ who chaired her 
hearing was no longer at the Board and inquired if she 
desired another hearing.  The veteran informed the Board in 
an August 2005 response that she desired another hearing.  
Pursuant to a September 2005 remand, a December 2005 RO 
letter informed the veteran that her hearing was scheduled 
for January 24, 2006.  The veteran informed the RO in January 
2006 that she withdrew her request for the hearing.

In October 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  As noted 
above, the case was again remanded to the RO in September 
2005 to schedule another hearing.  After the veteran withdrew 
the hearing request, the RO returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument on her behalf in March 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and exerted reasonable efforts to 
fulfill the duty to assist her in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that PTSD is not related to an in-service disease or injury.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of June 2001 and March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in her possession that 
pertains to the claim.  Further, the March 2004 letter 
included the specific notice required in claims based on 
sexual assault.  See 38 C.F.R. § 3.304(f)(3).  Following 
issuance of the latest VCAA letter, the claim was 
readjudicated by a May 2005 Supplemental Statement of the 
Case (SSOC).

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2000 Statement 
of the Case (SOC), and SSOCs of January 2002 and May 2005.  
These documents provided her with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
VA outpatient treatment reports and examination reports, 
records relied on by the Social Security Administration in 
its award of benefits to the veteran, and the transcripts of 
the RO and Travel Board hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional relevant evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her multiple contentions, 
including those raised at the RO and Board hearings; service 
medical and personnel records; VA medical records; lay 
statements from her mother and daughter; and information from 
the SSA.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter the Board notes that service connection 
for schizophrenia has previously been denied.  The veteran 
did not appeal the April 1999 RO denial on that issue.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The claimed stressor must be 
shown and verified.  Further, a veteran's uncorroborated 
testimony is not sufficient to verify the stressor.  Cohen, 
10 Vet. App. at 146-47 (Board must make finding of 
credibility of appellant's testimony).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In various written submissions and at the hearings, the 
veteran asserted that, in October 1973 or November 1973, 
while serving at Ft. Belvoir, Virginia, she was raped by a 
second lieutenant who offered her a ride.  Travel Board 
transcript (T.), 4.  He stopped the car in an isolated area, 
threw her to the ground where she struck her hip and head on 
a rock, tore off her clothes, and raped her.  T., 5, 9.  She 
made her way back to a main road where a passerby stopped and 
assisted her.  The person took her to her barracks and called 
the military police.  T., 7.  The veteran stated that she was 
able to provide the assailant's license plate number to the 
military police, and she was taken to the medial facility 
where a rape protocol was conducted and her wounds cleaned.  
T., 8.  The veteran related that she was never provided any 
further information on the investigation.

She stayed in her barracks for two days and refused to go to 
her previous duty section out of fear.  Eventually, her 
commander assigned her to linen exchange.  T., 9, 10.  
Approximately a month later, the veteran discovered she was 
pregnant and left Ft. Belvoir without leave (AWOL).  She 
visited her mother in New Jersey, where she shared her 
experience with her mother and a now deceased priest.  T., 
11, 12.  She related that she went AWOL twice, T., 33, 34, 
and she eventually had an abortion at Walter Reed Army 
Medical Center, Washington, DC.  T. 9.

The veteran related that she was treated with Valium after 
the rape, she frequently saw the assailant on and off post, 
and that he would sometimes drive by her barracks as if he 
was teasing her.  She related that her command echelon never 
said anything to her about the status of the investigation or 
whether anything would be done.  She requested a transfer but 
was refused, so she eventually applied for a hardship 
discharge because she could not bear being in the same place 
as her assailant.  T., 10, 11.

At the RO hearing, the veteran related that her abortion 
procedure was called a therapeutic abortion, where she gave 
birth to a stillborn child.  She related that she delivered 
the child while in her ward room.  She pushed the call button 
for more than an hour, but no one responded.  When she swung 
her legs over the bed, the baby hit the floor, and when she 
ran, it trailed behind her.  She related that she still sees 
that sight.  RO Hearing transcript (ROT), 9.  When she asked 
about her case, she was told it was under investigation, and 
she never heard anything else, even though she identified the 
assailant by name, which she later learned.  ROT, 7, 8.  The 
veteran related that she grew tired of working in a supply 
function when her military occupation specialty was 
communications.  Eventually she applied for a hardship 
discharge.  She stated she did not receive a physical 
examination but only a briefing.  She turned in her 
identification card and left.  ROT, 11.

The veteran claims she sought treatment almost immediately 
after her discharge in 1974.  She was treated in VA 
facilities as well as private facilities.  In a February 1998 
statement, the veteran related that, her third week in basic 
training at Ft. McClellan, Alabama, she heard voices and went 
to sick call where she was prescribed Valium.  She attempted 
suicide, her stomach was pumped, and she received no 
counseling.  She related that she was unable to complete her 
training at Ft. Sam Houston, TX, due to the voices, and she 
was transferred to Ft. Belvoir.

Upon review of the evidence, the Board finds that the 
preponderance of that evidence is against the claim.  
Specifically, contrary to the veteran's assertions, neither 
her personnel nor medical records indicate that she failed to 
complete her training at Ft. Sam Houston, TX.  She has 
consistently asserted that the incident occurred at Ft. 
Belvoir, VA, in either October 1973 or November 1973.  Her 
official personnel records reflect that the official orders 
which authorized her transfer from Ft. Sam Houston, TX, to 
Ft. Belvoir are dated November 7, 1973.  She was assigned to 
the Women's Army Corps contingent of Headquarters Company for 
on-the-job training at Ft. Belvoir on November 12, 1973.

Contrary to the veteran's assertion in her initial stressor 
statement in 1998, the service medical records reflect no 
entry related to a drug overdose at Ft. McClellan, AL or to 
her stomach having been pumped for any reason.  The entries 
recorded at Ft. McClellan relate to the usual maladies 
commonly encountered at sick call.  The entries recorded at 
Ft. Sam Houston relate to upper respiratory symptoms and an 
impression of possible allergy involvement.

There is no evidence whatsoever in the service medical 
records related to an assault or rape protocol examination.  
A March 1974 entry recorded at Ft. Belvoir reflects that the 
veteran complained of headaches, red eyes, and a runny nose 
over the prior seven days.  She reported having sustained a 
head injury several days earlier when she fell while running.  
Physical examination revealed no abnormalities.

The service medical records reflect no evidence of the 
veteran undergoing an abortion procedure in service.  The RO 
inquired of Walter Reed in June 1999 and January 2001 as to 
the existence of any treatment records related to the 
veteran.  On both occasions, officials at Walter Reed Army 
Medical Center advised that a thorough search of the records 
there revealed no records related to the veteran.

The veteran related that her performance was very good prior 
to the assault, but that her performance deteriorated 
afterwards.  A June 1973 statement of her commander at Ft. 
McClellan, however, reflects the veteran's performance in 
basic training indicated that she was a potential candidate 
for an administrative discharge under the qualitative 
management program.  The statement records numerous 
counselings of the veteran by her superior noncommissioned 
officers, platoon officer, and her commander.  Her noted 
deficiencies included area maintenance and peer relations.

As noted above, the veteran related at her hearing that she 
did not receive an examination at discharge but simply turned 
in her identification card and left.  Her service medical 
records show the opposite to be the case.  The veteran's 
Report of Medical History reflects no entries related to a 
prior history of assault, in-service female-related problems, 
or an abortion procedure.  She did record that she was 
treated for pregnancy-related problems and irregular periods 
prior to service.

A March 1974 entry in the service medical records reflects 
that the veteran presented at the Ft. Belvoir OB/GYN clinic 
for a discharge physical examination.  The entry notes the 
veteran as having a history of two pregnancies, one birth, 
one abortion, and that she had no specific complaints.  No 
specific details related to the noted abortion history are 
reflected.  The Report of Examination reflects no notation of 
any abnormalities.  All areas were assessed as normal, as 
confirmed by a pelvic-rectal examination.  The veteran was 
also assessed as normal psychiatrically.

The veteran asserted that she essentially used a request for 
hardship discharge as an alternative to the Army's refusal to 
grant her post-rape request for a transfer.  Her personnel 
records reflect that the she requested a hardship discharge 
based on dependency due to her mother's inability to care for 
her child.  The related paperwork reflects that the process 
was not a mere formality to facilitate her departure, as her 
command officials cited the fact that she certified that she 
had made suitable arrangements for the care of her child in 
order to enlist.  An inquiry, however, revealed that the 
veteran's mother sustained a low back injury which rendered 
her unable to consistently care for the veteran's child.  A 
statement from her mother's physician was provided to support 
the request.  The official records reflect that the request 
was ultimately approved on that basis.

Despite her contentions to the contrary, the official 
personnel records reflect no time lost due to AWOL or other 
reason or that the veteran received any disciplinary action 
for AWOL.  Further, her DD Form 214 reflects that she lost no 
time due to AWOL or other reason.  In the normal course of 
events, those official documents would reflect any AWOLs and 
the number of days lost as a result.  

The veteran related that she required psychiatric treatment 
in VA and private facilities almost immediately after her 
separation from active service.  However, the veteran applied 
only for entitlement to service connection for a foot 
disorder in 1974 shortly after her discharge.  The claim was 
denied.  A May 1976 rating decision also denied service 
connection for a bilateral foot disorder.  Evidence 
associated with the claims file reflects that the earliest 
evidence of VA treatment was in January 1990, when the 
veteran presented with complaints of a history of troubled 
relationships and suicide attempts in December 1989 and 
January 1990.  The Discharge Summary reflects no notation of 
a prior sexual assault.  She was diagnosed with a 
schizoaffective disorder and a histrionic personality 
disorder.  She applied for entitlement to service connection 
in January 1990 for bunions and a head injury.  In November 
1990, she was diagnosed with a psychosis plus depression.

In December 1992, the veteran applied for entitlement to 
service connection for schizophrenia.  The veteran identified 
Beth Israel Hospital, Newark, New Jersey, as one of the 
facilities where she received psychiatric treatment.  In 
December 1992, the RO requested the Beth Israel Hospital to 
provide any treatment records associated with the veteran.  
The claims file reflects no evidence of the letter having 
been returned as undelivered or of any response from Beth 
Israel.

The December 1992 VA examination report reflects that the 
veteran was referred for a non-service-connected pension 
examination, but she asserted that her illness began in 
service and she wanted it service connected, as she started 
hearing voices in basic training, where she was found 
unconscious and her stomach had to be pumped.  The veteran 
claimed that she had a very thick VA folder, but her records 
were lost due to her having moved so many times.  The 
examination report reflects no mention of the veteran having 
related that she was raped while in service.  The examiner 
rendered a diagnosis of chronic paranoid schizophrenia.  A 
May 1993 rating decision denied the claim.

The claims file reflects fairly voluminous VA treatment 
records of the veteran's treatment at the Tuskegee, AL, 
Birmingham, AL, and New Jersey VA facilities.  As already 
noted, none pre-date 1990, and none of them reflect any 
assertion or statement by the veteran that she was raped 
during her active service.  They do, however, reflect an 
April 1995 VA Social Work note that the veteran was referred 
by a clinic where she reported a two-year history of domestic 
violence with her boyfriend of three years.  A July 1995 VA 
record reflects that she presented with a complaint that she 
was raped the previous day by two men she found rummaging 
through her apartment.  Approximately 10 days later, she 
presented with complaints of inability to sleep and related 
that her assailants might still be free.  Examination 
revealed her to be very anxious, and she had bruises.  The 
part of her body which was bruised is written illegibly.  She 
was diagnosed with acute PTSD due to rape.

A May 1997 VA note records that the veteran was in an abusive 
marriage and notes that she was beaten by her husband.  She 
submitted her current claim in 1998.

In a May 1998 letter, the RO again asked Beth Israel to 
provide any treatment records associated with the veteran and 
included the veteran's completed and signed VA form 21-4142 
to facilitate the request.  Despite the RO having enclosed 
the veteran's signed authorization to release any existing 
records, Beth Israel's June 1998 response advised that, after 
a thorough search, the requested records could not be 
provided because a signed authorization was needed.  The RO 
replied that the signed authorization was the last page of 
the paperwork included in the original request, and asked 
that the request be expedited.  The claims file reflects no 
evidence of another response from Beth Israel.

The December 1998 VA examination report reflects that the 
veteran related her claimed rape, the surrounding 
circumstances, and the other instances of her claimed mental 
problems at basic training and Ft. Sam Houston.  The examiner 
diagnosed the veteran as having schizophrenia, 
undifferentiated type, and that she did not meet the specific 
criteria necessary for a diagnosis of PTSD.  The examiner 
observed that the veteran manifested delusions of 
persecution.  An April 1999 rating decision denied the claim.

Records of the Vet Center, Newark, New Jersey, reflect that 
the veteran presented for assessment for group counseling for 
her claimed in-service rape.  She related to the screening 
personnel that the RO had lost her records.  Session notes 
reflect that veteran sought meaning for her anger about 
events in and out of the military.  She related that she 
received a prison term for retaliating against a mugger.  A 
mid-September 2001 note reflects a provisional diagnosis of 
PTSD, chronic.  An October 2001 note reflects that her 
diagnoses included rule-out PTSD.  These records note a 
history of extensive pre- and post-service psychological 
trauma.
The veteran's mother submitted a statement to the effect that 
the veteran came home while she was in service and told her 
she was raped.  Her mother did not comment on the veteran's 
leave status when she came home to New Jersey.  The veteran's 
daughter submitted a statement which related how the veteran 
told her of the pregnancy after the rape and how she had an 
abortion.

A May 2004 RO letter informed the veteran of the provisions 
of 38 C.F.R. § 3.304(f) related to alternative records which 
may confirm a stressor of sexual assault.  The claims file 
reflects no evidence of the letter having been returned as 
undelivered.  The veteran did not submit any additional 
evidence or ask the RO to obtain any additional evidence.

The preponderance of the competent evidence of record shows 
that the veteran's claim does not meet either criterion for 
PTSD.  Initially, the evidence of record does not reflect a 
confirmed diagnosis of PTSD.  The veteran asserted that she 
was first diagnosed with PTSD in 1977, T., 35, but the claims 
file reflects no medical evidence to support that assertion.  
As set forth above, none of her pre-1997 applications for VA 
benefits or examination reports reflect any comment or 
assertion that she was the victim of an in-service sexual 
assault.  Further, the 1998 examiner at the 1998 examination 
determined that the veteran did not meet the specific 
criteria for a diagnosis of PTSD.

The September 2001 diagnosis was provisional.  The group 
counseling entries clearly reflect that the provisional 
diagnosis of PTSD and the October 2001 rule-out diagnosis 
were based solely on the history related by the veteran.  A 
medical opinion which appears to be based primarily on 
history given by the claimant must be tested against the 
credibility of the history on which it was based.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The 
competent evidence in the claims file does not support the 
veteran's asserted history as it relates to an in-service 
assault, which is the second criterion for demonstrating 
service connection for PTSD-confirmation of the claimed 
stressor.  38 C.F.R. § 3.304(f).

The Board is constrained to find that the preponderance of 
the competent evidence of record fails to support the 
veteran's assertions.  It is common knowledge that the 
critical underlying foundation of the U.S. armed forces is 
discipline.  The on-post rape of an enlisted female by a 
commissioned officer would threaten the morale, welfare, and 
discipline of the entire command where it occurred.  The 
Board deems the assertion that the veteran's chain of 
command did not at least inform her of the results of the 
investigation and that absolutely no command action was 
initiated against an identified putative officer-rapist as 
not credible.  This is further supported by the fact that 
service medical records reflect no evidence of a rape 
protocol examination and that Walter Reed Army Medical 
Center found no records related to the veteran.

The veteran claimed to have removed certain documents from 
her personnel file after her discharge, but such actions, if 
they occurred, would not have impacted the records retired 
to the National Personnel Records Center.  Further, the 
Board finds no evidence in the claims file that any of the 
veteran's records were lost by VA.  The current claims file 
reflects no evidence that it has been reconstructed due to 
any loss of records.

Interestingly, the claims file reflects evidence that some 
of the asserted incidents happened to the veteran but not in 
the context she asserts, or they occurred after her 
discharge from service.  For example, the veteran related 
that she was prescribed Valium after her rape protocol 
examination at Ft. Belvoir.  A May 1973 entry made in the 
service medical records at Ft. McClellan reflects that she 
was prescribed Valium after she presented with complaints of 
frontal headaches.  The entry reflects no notation of a drug 
overdose.  Further, one might reasonably question the 
efficacy of prescribing Valium on an outpatient basis to one 
who had ingested too much prescribed medication.

As set forth above, the veteran did seek in-service 
treatment at Ft. Belvoir for head trauma in 1974, which 
post-dated the claimed rape, but the service medical records 
do not show it to have been connected with an assault.  
Instead, the veteran related that she fell while running, 
which is what she also noted on her Report of Medical 
History.  Further, the treating provider prescribed Fiorinal 
for her headaches.  The service medical records reflect no 
evidence of her having been prescribed Valium while at Ft. 
Belvoir.  The history recorded at the veteran's discharge 
examination gave no time frame or circumstances for the 
noted abortion.  The veteran may very well have been 
assaulted, and perhaps raped, in July 1995, but that was 20 
years after her discharge from active service.

This is not an instance where the claimant asserts that she 
did not report the sexual assault which is the basis of the 
stressor.  In fact, she asserts completely the opposite-
that she had his car tag number, found out his name, 
reported it to authorities that evening, and had a detailed 
rape examination with pictures.  That is why the Board 
rejects the veteran's representative's pre-remand assertion 
that the RO failed to comply with the then development 
requirements by not asking a medical examiner to interpret 
secondary evidence of an assault.  Here, according to the 
claimant, there should be direct evidence of such assault 
contained in her service medical records.  However, no such 
evidence exists.

While the veteran, her mother, and daughter have provided 
statements, the Board assigns more weight to the service 
records which fail to document the reported incident, do not 
show treatment for a hip injury allegedly occurring at the 
time of the rape, and do not document her claimed AWOL.  
Upon consideration of all of the evidence of record, the 
Board finds that the preponderance of competent evidence is 
against the claim, and service connection must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


